PROSPECTUS KINETIC RESOURCES CORP. SHARES OF COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 1,085,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.015 per share.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.015 per share until such time as the shares of our common stock are traded on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”), formerly known as the National Association of Securities Dealers or NASD. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors" on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:December 13, 2010 Table of Contents Table of Contents Summary 4 Risk Factors 6 Risks Related To Our Financial Condition and Business Model 6 If we do not obtain additional financing, our business will fail. Because we will need additional financing to fund our extensive exploration activities, our accountants believe there is substantial doubt about our ability to continue as a going concern. 6 Because we have only recently commenced business operations, we face a high risk of business failure. 6 Because our executive officers do not have any training specific to the technicalities of mineral exploration, there is a higher risk our business will fail. 7 Because the YAM Claims have not been physically examined by a professional geologist or mining engineer, we face a significant risk that the property will not contain commercially viable deposits of gold or other minerals. 7 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 7 Because of the unique difficulties and uncertainties inherent in the mineral exploration business, we face a high risk of business failure. 7 Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. 8 Because we will incur additional costs as the result of becoming a public company, our cash needs will increase and our ability to achieve net profitability may be delayed. 8 Because our president has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 8 Because our president, Mr. Antonio Delagado owns 56.34% of our outstanding common stock, investors may find that corporate decisions influenced by Mr. Delgado are inconsistent with the best interests of other stockholders. 9 Because our president, Mr. Antonio Delagadoowns 56.34% of our outstanding common stock, the market price of our shares would most likely decline if he were to sell a substantial number of shares all at once or in large blocks. 9 If we are unable to successfully compete within the mineral exploration business, we will not be able to achieve profitable operations. 9 Because of factors beyond our control which could affect the marketability of any substances found, we may have difficulty selling any substances we discover. 9 Because our sole officer and director, Mr. Luis Antonio Delgado Gonzales is not a United States Citizen and is located outside the United States, you may have difficulty enforcing judgments against him. 9 Risks Related To Legal Uncertainty 10 Because we will be subject to compliance with government regulation which may change, the anticipated costs of our exploration program may increase. 10 Future legislation and administrative changes to the mining laws could prevent us from exploring our properties. 10 Third parties may challenge our rights to our mineral properties or the agreements that permit us to explore our properties may expire if we fail to timely renew them and pay the required fees. 10 Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. 10 Table of Contents Because legislation, including the Sarbanes-Oxley Act of 2002, increases the cost of compliance with federal securities regulations as well as the risks of liability to officers and directors, we may find it more difficult for us to retain or attract officers and directors. 11 Risks Related To This Offering 11 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 11 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 11 Because we will be subject to the "Penny Stock" rules the level of trading activity in our stock may be reduced. 12 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 12 If we undertake future offerings of our common stock, purchasers in this offering willexperience dilution of their ownership percentage. 12 Forward-Looking Statements 13 Use of Proceeds 13 Determination of Offering Price 13 Dilution 13 Selling Shareholders 14 Plan of Distribution 15 Description of Securities 16 Interests of Named Experts and Counsel 18 Organization within the Last Five Years 19 Description of Business 19 Description of Property 27 Legal Proceedings 29 Market for Common Equity and Related Stockholder Matters 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Changes In and Disagreements with Accountants 33 Directors, Executive Officers, Promoters And Control Persons 34 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management 37 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 38 Certain Relationships and Related Transactions 38 Available Information 38 Financial Statements 39 Information Not Required In the Prospectus 40 3 Table of Contents Summary Kinetic Resources Corp. We were incorporated on March 4, 2010, under the laws of the state of Nevada.We are in the business of mineral exploration.On July 28, 2010, our wholly owned subsidiary,KRC Exploration LLC, a Nevada limited liability company, (“KRC”)entered into a Property Option Agreement (the “Property Option Agreement”) with American Mining Corporation (“American”) to acquire an option to purchase a 100% interest in the Young America Mine group of Mineral Claims (the “YAM Claims”). Under the terms of the Property Option Agreement between American and KRC, we acquired an option to acquire a 100% interest in the mineral rights for the YAM Claims currently held by American for an initial payment of $4,000.Although we will not own the mineral rights to the YAM Claims until, and unless, we exercise the option, we do possess the right to conduct exploration on the YAM Claims during the term of the Property Option Agreement. In order to exercise the option, we must pay the following monies to American and make the following expenditures on the YAM Claims by the following dates: · Payments to American o $4,000 on or before August 31, 2011; o $20,000 on or before August 31, 2012; and o $100,000 on or before August 31, 2013. · Exploration Expenditures o $15,000 in aggregate exploration expenditures prior to August 31, 2012; o $50,000 in aggregate exploration expenditures prior to August 31, 2013; and o $180,000 in aggregate exploration expenditures prior to August 31, 2014. We will either satisfy the payment terms of the Property Option Agreement in the time frame provided, thereby resulting in us exercising this option or we will fail to satisfy the payment terms and be in default of the Property Option Agreement.If we are in default of the Property Option Agreement, American can terminate the Property Option Agreement if we fail to cure any default within 45 days after the receipt of notice of default.Our option will expire if we are in default of the Property Option Agreement and fail to cure any default within 45 days after the receipt of notice of default.Additionally, and notwithstanding the foregoing, if we fail to perform condition precedent to exercise the option, American shall be entitled to terminate the Property Option Agreement. American holds only the mineral rights to the YAM Claims as the YAM Claims are on Bureau of Land Management managed land.Thus, we do not have the right to purchase the real property rights for the land underlying the YAM Claims. The YAM Mineral Claims are located approximately 15 miles north of the community of Kettle Falls, Stevens County, in the State of Washington on Bureau of Land Management managed land. Stevens County is located in the North-Central region of Washington State.The YAM claims are about 80 acres of lode claims consisting of 4 en bloc unpatented claims originally located in 1886 within the Bossburg Mining District. Each claim is approximately 1500 feet by 600 feet. Prior to acquiring the option to acquire the YAM Claims, we retained the services of Mr. Barry Price, Master of Science, Professional Geoscientist, of B.J. Price Geological Services Inc., who prepared a geological report for us on the mineral exploration potential of the claim.Included in this report is a recommended exploration program. Phase I of the exploration program is two years and has a budget of $15,000. The Company does not currently possess sufficient capital to fully fund Phase I. Therefore the plan of the Company is to continue to raise additional monies in order to be able to fully fund Phase I. The Company believes that is preferable to possess capital sufficient to complete Phase I prior to initiating it. The Company is hopeful that it will be able to raise an amount of capital during the initial year of operation that will allow it to fully fund Phase I and undertake that Phase during the second year of operations.We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors, including the market prices for mined minerals and the costs of exploring for or commercial production of these materials. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. We intend to conduct mineral exploration activities on the YAM Claims in order to assess whether the claims possess commercially exploitable mineral deposits. Our exploration program is designed to explore for commercially viable deposits of lead, zinc, gold and other metallic minerals. The mineral exploration program, consisting of surface reconnaissance of the old mine workings, and geological mapping and sampling, is oriented toward defining drill targets on mineralized zones within the YAM Claims. Although we have not conducted any mining or exploration, aside from the aforementioned geological report, on the YAM Claims, our exploration and mining predecessors extractedlead, zinc, silverand other metallic minerals on the YAM Claims and from time to time over the past 150 years operated a mine on these mineral claims.The parties operating and/or conducting exploration on the YAM Claims and the year they ceased operations and/or explorations are as follows: Young America Consolidated Mining Co. ceased operations in approximately 1897; Young America and Cliff Consolidated Mining Co. ended operations in 1905; Robena Lead Co. ended operations in 1915. Cuprite Mining Co. ceased operations in 1948; Gregor Mines, Inc. ended operations in 1950; Leila Archibald, Frank Riggle, Perry Leighton and W.C. Morris ceased exploratory operations in 1950 and leased to Young America Mines, Inc.; Young America Mines, Inc. ended operations in 1951; Earl Gibbs and Ira Hurley, dba Bonanza Lead Co. ceased operations in 1954; Silver Hill Mines, Inc. ended operations in 1992; and Conjecture Silver ended operations in 1997.While some of the parties in the foregoing sentence were able to extract minerals from the YAM Claims, we are an exploration stage company, no proven commercial reserves have been identified on the YAM Claims and there is no assurance that a commercially viable mineral deposit currently exists on the YAM Claims. 4 Table of Contents Currently, we are uncertain of the number of mineral exploration phases we will conduct before we are able to determine whether there are commercially viable minerals present on the YAM Claims.Further phases beyond the current exploration program will be dependent upon a number of factors such as our consulting geological firm’s recommendations and our available funds. Since we are in the exploration stage of our business plan, we have not earned any revenues from our planned operations. As of September 30, 2010, we had $23,442in current assets and current liabilities in the amount of $7,673.Accordingly, our working capital position as of September 30, 2010, was $15,769. Since our inception through September 30, 2010, we have incurred a net loss of $27,044.We attribute our net loss to having no revenues to offset our expenses, which have consisted primarily of the professional fees related to the creation and operation of our business. To date the Company’s activities have focused on securing an option for the mineral rights on the YAM Claim and a geologist's report on the YAM Claim. We believe we have sufficient funds to undertake our first year of operations.However, our working capital will not be sufficient to enable us to complete the first phase of our geological exploration program on the property.Accordingly, we will require additional financing in the event that further exploration or development of the property is deemed prudent. The Company will focus on raising additional capital and otherwise preparing to undertake Phase I of its exploration plan during its first year of operations. Our fiscal year end is June 30.We were incorporated on March 4, 2010, under the laws of the state of Nevada. Our principal offices are located at Josefa Ortiz de Dominguez, #52, Bucerias, Nayarit, Mexico.Our mailing address is50 West Liberty Street, Suite 880, Reno, Nevada, and our telephone number is 775-636-6-329-298-3649. The Offering Securities Being Offered Up to 1,085,000 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.015 per share.We intend to apply to the FINRA over-the-counter bulletin board to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 3,550,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data September 30, 2010 (unaudited) June 30, 2010 (audited) Cash $ $ Total Assets $ $ Liabilities $ $ Total Stockholder’s Equity $ $ Statement of Operations For the Quarter Ended September 30, 2010 (unaudited) From Inception on March 4, 2010 to June 30, 2010 (audited) Revenue $
